Citation Nr: 0943015	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  06-33 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an evaluation in excess of 30 percent 
disabling for anxiety disorder, not otherwise specified 
("NOD").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1973 to 
November 1976.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a December 2005 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Fargo, North Dakota, which denied the Veteran's 
claim for an increased disability evaluation for anxiety 
disorder, NOS, and continued his 30 percent rating.

The record reflects that, following certification of this 
appeal, new evidence was submitted directly to the Board that 
was not previously considered by the RO.  However, in the 
appellant's brief, dated in October 2009, the Veteran's 
accredited representative waived initial review of that 
evidence by the RO.  As such, the Board may proceed to 
consider this evidence in the first instance. 


FINDING OF FACT

Since June 2, 2005, the Veteran's anxiety disorder, NOS, has 
been manifested by occupational and social impairment with 
reduced reliability and productivity due to anxiety, 
depressed mood, flattened affect, mild sleep impairment, 
impaired judgment, chronic fatigue, disturbances of 
motivation and mood, mild concentration problems, 
suspiciousness and difficulty in establishing and maintaining 
effective work and social relationships.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, the evidence of 
record establishes that the criteria for an evaluation of 50 
percent disabling, and no more, for anxiety disorder, NOS are 
met from June 2, 2005 forward.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.130, 
Diagnostic Code 9400 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim, was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).  Thus, any error related 
to this element is harmless.

The requirements apply to all five elements of a service 
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In this case, service connection for the Veteran's anxiety 
disorder, NOS, has already been established, and the current 
appeal arose from a claim for an increased rating.  In July 
2005, the RO sent the Veteran a letter, which indicated that 
he should provide evidence showing that his mental disorder 
had increased in severity.  This letter advised him of what 
VA would do to assist him in obtaining evidence, including 
the specific types of evidence, both lay and medical, that 
could be submitted in support of a claim for an increased 
rating.  

The Board recognizes that the letter did not contain notice 
as to the effective date element of his claim.  However, in 
an Appellant's Brief dated in October 2009, the Veteran's 
representative discussed the holdings in Fenderson v. West, 
12 Vet. App. 119 (1999), and Hart v. Mansfield, 21 Vet. App. 
505 (2007).  These cases discussed the concept of "staged 
ratings," finding that it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  In light 
of this discussion, the Board concludes that the Veteran and 
his representative had actual knowledge regarding the 
effective date element of his claim, particularly as it 
relates to the possibility of assigning staged ratings 
throughout the period this appeal has been pending.  
Therefore, any error in not providing notice as to that 
element is harmless.

        b.) Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, post-service VA and 
private treatment records, and a VA mental health examination 
report dated August 2005.  Additionally, the claims file 
contains the Veteran's statements in support of his claim.  
The Veteran has not referenced any outstanding, available 
records that he wanted VA to obtain or that he felt were 
relevant to the claim that have not already been obtained and 
associated with the record.

As noted above, the Veteran was afforded a VA examination 
pursuant to his claim of an increase in his service-connected 
disability.  The examination report shows that the VA 
examiner reviewed the complete claims folder, including the 
Veteran's service and post-service treatment records, 
elicited from the Veteran his history of mental disorder 
symptomatology, and provided clinical findings detailing the 
results of his examination.  For these reasons, the Board 
concludes that the examination report in this case is 
adequate upon which to base a decision.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim. 

II.  Applicable laws and regulations.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2009).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The Board notes that VA must consider all the evidence of 
record to determine when an ascertainable increase occurred 
in the rated disability.  That is, regardless of the time 
period or regulations examined, VA must consider all the 
evidence of record to determine when an ascertainable 
increase occurred in the rated disability. See Hazan v. 
Gober, 10 Vet. App. 511 (1997); see also Swanson v. West, 12 
Vet. App. 442 (1999).

The evaluation of the same disability under various 
diagnoses, known as "pyramiding," is generally to be 
avoided.  38 C.F.R. § 4.14 (2009).  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the disabilities is duplicative or overlapping with 
the symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994). 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The Veteran's service-connected anxiety disorder, NOS, is 
evaluated under Diagnostic Code ("DC") 9400.  The 
regulations establish a general rating formula for mental 
disabilities.  See 38 C.F.R. § 4.130 (2009).  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's disability that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) ("DSM-IV").

The current 30 percent rating requires:

Occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such symptoms 
as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).

The criteria for a 50 percent rating requires:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; impairment 
of short- and long-term memory (e.g., 
retention of only highly learned material, 
forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships.

The criteria for a 70 percent rating requires:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.

The criteria for a 100 percent rating requires:
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

The Board must consider the Global Assessment of Functioning 
("GAF") scores that have been reported.  GAF scores are a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 
266, 267 (1996) (citing the DSM-IV, p.32).

GAF scores from 61 to 70 represent some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupation, or school functioning, but generally 
functioning pretty well, and have some meaningful 
relationships.  GAF scores from 51 to 60 represent moderate 
symptoms, such as flat affect and circumstantial speech, and 
occasional panic attacks, or moderate difficulty in social, 
occupational, or school function (such as few friends, 
conflicts with peers or co-workers).  GAF scores ranging from 
41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing at school).  A 
score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.  A score of 11 to 20 denotes 
some danger of hurting one's self or others (e.g., suicide 
attempts without clear expectation of death; frequently 
violent; manic excitement) or occasionally fails to maintain 
minimal personal hygiene (e.g., smears feces) or gross 
impairment in communication (e. g., largely incoherent or 
mute).  A GAF score of 1 to 10 is assigned when the person is 
in persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death.  See 38 C.F.R. § 4.130 
(incorporating by reference VA's adoption of the DSM-IV, for 
rating purposes).

III.  Analysis

The Veteran contends that his service-connected anxiety 
disorder has worsened and causes him to experience anxiety 
attacks, nervousness and depression, all of which he says 
affect his daily life.  See VA Form 4138, August 2005.  The 
Veteran was originally service-connected in a July 1996 
rating decision for a "nervous disorder," effective April 
4, 1996, with an evaluation of 30 percent disabling.  This 
disability was recharacterized by the RO in subsequent 
decisions as an anxiety disorder, NOS.  

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board concludes that the Veteran's 
anxiety disorder, NOS, has been shown to more closely 
approximate the criteria for a 50 percent disability rating, 
but no more, for the period June 2, 2005 forward.  In 
reaching this conclusion, the Board finds the most probative 
evidence to be the reports of the Veteran's VA outpatient 
treatment records documenting his mental health care since 
2004, as well as an opinion from a private mental health 
provider. 

The Board notes that, although service connection for the 
Veteran's mental health disorder has already been 
established, a discussion of his service treatment records 
will aid in the understanding of his current disability.

The Veteran enlisted in active duty service with the U.S. 
Army in November 1973.  In April 1974, shortly after 
completion of additional training, he was taken by ambulance 
to the emergency room of the U.S. Army Hospital at Fort 
Carson, Colorado, with complaints of tremors.  His 
symptomatology included rapid breathing and numbness of hands 
and feet, and he was noted to be upset and crying.  He 
reported that he felt that he did not belong in the military 
and that enlisting for three years was a big mistake.  Three 
days later, he was seen for an evaluation in the mental 
hygiene clinic for acute anxiety reaction with pronounced 
shaking, hyperventilation and depression since entering 
service, manifested by feelings of emptiness and futility.  
The Veteran was diagnosed with depressive reaction.  In May 
1974, a neuropsychiatric report noted that he had been having 
difficulty with his nerves since enlisting into the military 
and that his acute situational anxiety reaction the previous 
month had been associated with his inability to cope with the 
military way of life.  It was further noted that his then-
current difficulties appeared to be a result of a social-
cultural background, and due to a possible lack of internal 
resources.  The examiner, however, found that he showed no 
signs of psychoses or debilitating neurosis, and found no 
disqualifying mental defects to warrant medical separation 
from service.  The subsequent service treatment reports show 
no further evidence of any mental health issues or treatment 
during service; the Veteran separated from service in 
November 1976.

A review of the Veteran's VAMC outpatient treatment notes, 
dated September 2004 through August 2005 reveals that during 
a primary care general annual examination, he reported that 
he had experienced both "good times and bad times," but was 
not taking any medication for his mental health disorder at 
that time and had not been seen in the mental health clinic 
since July 2003.  See VAMC treatment reports, September 2004.  
He denied having any current, specific mental health 
complaints.  

Later that month, however, the Veteran was seen in the mental 
health clinic with complaints of increased depressive 
symptoms and lack of motivation to take care of things he 
needed to get done.  At that time, he noted that he was still 
working at his job with the United States Postal Service.  
His reported symptoms included increased sleeping, decreased 
energy, variable to poor concentration, and some increased 
irritability.  He denied random crying and feelings of 
worthlessness, helplessness or hopelessness.  During a mental 
status examination, the Veteran was found to be alert, 
attentive, had appropriate grooming and good eye contact, was 
oriented to time, person and place, and was cooperative and 
reasonable.  His speech was of a normal rate and rhythm, and 
his though process and association was normal, coherent, 
organized and goal-directed, without unusual thought content.   
His affect, however, was found to be blunted, restricted and 
constricted, and his mood was dysphoric.  His insight was 
limited and his judgment was impulsive.  He was also found to 
have impaired recent memory.  There was no indication of 
hallucinations or illusions, and he denied suicidal or 
homicidal ideation.  Based on her evaluation, the clinician 
diagnosed the Veteran with a primary diagnosis of anxiety 
disorder, and a secondary diagnosis of obsessive-compulsive 
personality disorder ("OCD"); his assigned GAF score was 
60.  Although the Veteran requested that he be prescribed his 
previous anti-depressant/anti-anxiety medication, Sertraline 
(Zoloft), the examiner advised that he follow up in one month 
with a psychiatrist.

In November 2004, the Veteran was seen by a VA psychiatrist 
with complaints of depressed mood, isolation, early morning 
awakening, decreased energy and poor concentration.  He did, 
however, report that his anxiety symptoms were getting 
better.  He denied any crying spells or feeling helpless or 
worthless.  He also denied suicidal ideation and said that, 
while he felt that the Zoloft was helping, he felt that it 
was probably not yet completely therapeutic.  During a mental 
status examination, he was found to be casually-dressed and 
groomed with no significant psychomotor retardation.  His 
speech was spontaneous and coherent.  He described his mood 
as "not too good," and his affect was noted to be 
dysthymic.  His thoughts were logical without evidence of 
suicidal ideation.  The physician diagnosed him on Axis I 
with depression, NOS, and generalized anxiety disorder, 
improved.  On Axis II, he was diagnosed with OCD.  His 
assigned GAF score was 65.  The doctor also doubled his daily 
dosage of Zoloft  from 50 to 100 mg. per day, and recommended 
he undergo supportive psychotherapy.  

In December 2004, the Veteran returned for a follow-up 
appointment with the VAMC psychiatrist, at which time, he 
reported sleeping too much and feeling tired over the past 
few weeks.  During a mental status examination, he was found 
to be casually-dressed and groomed with a cooperative 
attitude.  He described his mood at that time as "better," 
and his affect was somewhat brighter.  His thoughts were 
linear and logical without evidence of suicidal ideation.  He 
was diagnosed on Axis I with depression, NOS, and generalized 
anxiety disorder with clinical improvement.  On Axis II, he 
was diagnosed with OCD.  His assigned GAF score was 59.  He 
was told to return for follow-up in six to eight weeks.

The VAMC treatment notes indicate that the Veteran did not 
return to the mental health clinic again until June 2005, at 
which time, he was seen for an unscheduled urgent care 
appointment with complaints of increased anxiety.  He 
reported that he had stopped taking his medication and had 
experienced no significant problems with depression or 
anxiety until recently when he was suspended from his job due 
to a sexual harassment complaint.  He stated that his 
increased anxiety was related to work and asked that he be 
allowed to restart his prescribed medication as a 
prophylactic against depression and anxiety.  The examining 
nurse advised the Veteran to resume taking Zoloft and to 
follow-up with VA psychiatrist, P.L.

The claims folder reveals that the Veteran returned to see 
P.L. in July 2005, however, the doctor's dictation notes are 
not of record.  An August 2005 treatment note with P.L. 
indicates that the Veteran was seen with complaints of 
continuing moderate depression related to his employment 
situation.  The doctor increased his daily Zoloft dosage from 
100 mg. to 300 mg. and recommended he return for a medication 
check the following month.

In August 2005, pursuant to his claim for an increased 
disability evaluation, the Veteran was afforded a VA mental 
health evaluation.  The examiner noted that he had reviewed 
the Veteran's claims folder, including his service treatment 
and post-service VAMC treatment notes showing that he had 
been previously diagnosed with depressive disorder, NOS,  
generalized anxiety and OCD.  He also noted that the Veteran 
had recently been suspended from work.  When questioned about 
the situation, the Veteran reported that he often offended 
people, associating his personal discomfort with a tendency 
to "put on a show."  

During the interview portion of the examination, the Veteran 
again reported that he had been having problems at work, 
although he was unclear as to the specific problems.  He said 
that there were periods where he experienced difficulty 
making decisions and operating on external demands.  During 
these episodes, which he said lasted quite a while, he did 
not operate very well or go out.  He said that his mood 
problems began about 10 years ago, but he did not initially 
recognize them.  When specifically asked about his problems, 
he reported that he tended to overact to comments from others 
and over-compensate, was uncomfortable in relationships, 
avoided going to places where there may be large crowds, 
including social events, and said he expected to be treated 
badly by everyone.  He also noted that his relationships with 
women never last long and he advised them of this up front.  
The examiner noted that the Veteran was currently divorced, 
but had been married for seven years about 17 years earlier 
and had a daughter from the relationship.  He said that his 
problems with commitment and ongoing anxiety led to his 
marital problems and difficulties with attention focus that 
led to problems at work.  He added that there was going to be 
a formal investigation of his inappropriate behavior at work, 
and that he would possibly be terminated.  The Veteran also 
reported that he had noticed increasing depression about 
seven or eight years earlier, with longer and more intense 
periods.  Presently, he said that he experienced problems 
falling asleep and terminal insomnia.  He denied memory 
problems, but indicated that he experienced concentration 
problems.  He said that the longest he had gone without any 
depressive symptoms in the past year was two weeks.  However, 
he denied having any job-related problems due to his OCD and 
his discomfort with people, and claimed that he was able to 
"disengage" on the job and not continually check and 
recheck things.

During the mental status examination, the Veteran was 
casually-dressed, but his clothing was noted to be torn and 
dirty.  He related to the examiner in a distant, passive 
manner, avoiding all eye contact.  There was no evidence of 
any anxiety or agitation.  His speech was soft, slow and 
halting, and the examiner noted that he did not speak 
spontaneously.  He was also found to be quite terse in his 
responses, although there was no indication of thought 
blocking or psychomotor retardation.  Progression of thoughts 
was adequate, although, his reporting was at times vague, 
reflecting a degree of general suspiciousness and 
preoccupation with detail.  There was, however, no indication 
of crystallized delusional systems or generalized thought 
disorder.  The examiner also noted that he showed little 
facial expression, sighed frequently, and displayed moderate 
blunting of mood.  Affective responses were very limited in 
range, and his verbal report was marked by a humorless laugh.  
He further noted that the Veteran appeared to have difficulty 
in his understanding of what the current evaluation was 
about.  

The examiner concluded that the Veteran's mood disorder was 
secondary to a characterological disorder involving OCD and 
paranoid features.  He said that he did not identify specific 
events during the Veteran's military service that related to 
his depression and interpersonal problems.  Instead, the 
examiner opined that he suffered from gradually developing 
adjustment problems that were identified, but he noted that, 
given the available information of record, it was his 
impression that the Veteran had dysthymic disorder and 
personality disorder that were not caused by his military 
service.  The examiner diagnosed the Veteran on Axis I with 
dysthymic disorder, on Axis II with personality disorder, 
NOS, and mixed OCD with paranoid features, and on Axis IV 
with occupational and other psycho/social problems.  His 
assigned GAF score was 45.

In April 2006, following the denial of his claim by the RO, 
the Veteran submitted a February 2006 psychiatric evaluation 
report from a private licensed psychologist, Dr. Scott V. 
Sternhagen.  During the evaluation, the Veteran reported 
complaints of continuing anxiety and depression.  He said 
that he had struggled for most of his adult life with these 
problems and attributed them to military service, during 
which time, he experienced his first episodes of panic 
attacks and severe depression.  He said that the loss of his 
job caused a worsening of his mood disorders (the Board notes 
that, although Dr. Sternhagen's treatment note indicates that 
the Veteran had only been employed at the post-office for two 
years, this appears to be in error, as an October 1998 VA 
mental health examination report showed that he was employed 
full-time by the postal service at that time and was having 
trouble with co-workers).  The Veteran said that since he 
lost his job, he mood was usually somewhat below normal and, 
although he continued to use medication, he was nevertheless 
continuing to have low level depression.  He said his sleep 
was variable and he had lost about 20 pounds in the previous 
18 months.  He noted that his concentration was "o.k." 
unless he encountered problems.  He said he experienced 
periods of anxiety about three to four times per week and 
suffered from occasional anxiety attacks.  He denied 
hallucinations and delusions, as well as current suicidal 
ideation.  With respect to personal relationships, there was 
no indication that he had any friends, but he reported that 
he had a 23-year-old daughter, with whom he had a good 
relationship.  Dr. Sternhagen found that the Veteran 
displayed clear and goal-directed thought content with no 
evidence of a thought disorder, and no current suicidal or 
homicidal ideation.  He noted that his mood was mildly 
depressed.  He diagnosed the Veteran on Axis I with 
dysthymia, and on Axis II with panic disorder with 
agoraphobia.  His assigned GAF score was 55.  

As noted above, in reviewing the record, the Board observed 
that, during the August 2005 VA examination, the examiner 
concluded that the Veteran's mood disorder was secondary to a 
characterological disorder involving ODC and paranoid 
features, and that, because he did not identify specific 
events during his military service that related to his 
depression and interpersonal problems, the examiner concluded 
that he had had dysthymic disorder and personality disorder 
that were not caused by his military service.  See VA 
examination report, August 2005.  The Board is mindful that 
it is difficult to separate mental health symptoms and 
attribute them to one disorder or another.  Unless the 
medical evidence separates the effects of one disorder from 
another, the Board must consider all symptoms in assigning a 
rating.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(finding that when it is not possible to separate the effects 
of the service-connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102, which requires that 
reasonable doubt on any issue be resolved in the Veteran's 
favor, clearly dictates that such signs and symptoms be 
attributed to the service-connected condition).

The Board notes that, in this case, the Veteran has been 
service connected for only one mental disorder, namely, 
anxiety disorder, NOS.  The Board also notes that, despite 
the examiner's conclusion that the Veteran had dysthymic 
disorder and personality disorder that were not caused by his 
military service, he did not specifically indicate which 
manifestations of the Veteran's mental disorders, such as 
increasing depression and anxiety, chronic sleep and 
concentration problems, and moderate blunting of mood, were 
solely attributable to his service-connected disorders, and 
which were attributable to a condition or circumstance other 
than service.  The Board notes, for example, that on several 
occasions, the Veteran told his treating mental health 
practitioners that he suffered from continuing anxiety, 
depression, sleep disorders and concentration problems.  See 
VAMC treatment report, September 2004.  The Board also notes 
that, following the VA examination, during the Veteran's 
February 2006 private psychological evaluation, he again 
reported continuing problems with anxiety, depression and 
sleep disorders.  As such, because the VA examiner appeared 
to indicate that the Veteran's overall impairment in mental 
health was the result of multiple problems, without noting 
the specific issues, it does not appear possible to 
completely differentiate which symptoms and manifestations of 
his mental disorders are attributable to his service-
connected anxiety disorder.  Accordingly, the Board will 
afford the Veteran the benefit of the doubt and presume that 
all of his symptoms are attributable to his service-connected 
anxiety disorder.

As previously discussed, in Hart, the Court held that staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  In reaching this conclusion, the 
Court observed that when a claim for an increased rating was 
granted, the effective date assigned may be up to one (1) 
year prior to the date that the application for increase was 
received, if it was factually ascertainable that an increase 
in disability had occurred within that timeframe.  In this 
case, as discussed below, there is only a minimal showing of 
increased symptoms of the Veteran's service-connected anxiety 
disorder within the year prior to the receipt of the his 
claim for an increased rating, with the most notable symptoms 
beginning only a few weeks before the June 24, 2005 date of 
his claim.  Furthermore, other than the period beginning June 
2, 2005, the Veteran himself has not claimed having 
experienced any increased symptomatology during the one-year 
period prior to his claim.  

Accordingly, the Board finds that, based on the evidence of 
record, a rating of 50 percent, but no more, is warranted for 
the period beginning June 2, 2005, the approximate time that 
the Veteran was suspended from work.  Since that time, his 
service-connected anxiety disorder, NOS, has been manifested 
by occupational and social impairment with reduced 
reliability and productivity due to anxiety, depressed mood, 
flattened affect, mild sleep impairment, impaired judgment, 
chronic fatigue, disturbances of motivation and mood, mild 
concentration problems, suspiciousness and difficulty in 
establishing and maintaining effective work and social 
relationships, so as to more closely approximate the criteria 
for a 50 percent rating.  

Additionally, the Board is also mindful that, as previously 
noted, the rating agency shall assign an evaluation based on 
all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  38 C.F.R. § 4.126 (2009).  In this regard, the 
Board notes that, although the Veteran's private 
psychologist, Dr. Sternhagen, appeared to find that the 
Veteran's mood was only mildly depressed, and diagnosed him 
with dysthymia, it appears clear, based on the Veteran's 
reports of continuing anxiety and depression, sleep 
disorders, and a 20-pound weight loss during the previous 18 
months, that he was still experiencing an increased level in 
the symptoms of his service-connected disability that began 
in June 2005.  Moreover, Dr. Sternhagen only evaluated the 
Veteran on one occasion, and there is no evidence that he 
reviewed his VA treatment records, showing that the Veteran's 
treating VA psychiatrist had first doubled, and shortly 
thereafter, increased his daily dosage of Zoloft to six times 
the previous dosage.  Nor is there evidence that he either 
reviewed or took into consideration the VA examination's 
report showing that the Veteran had been assigned a GAF score 
of 45 just six months earlier.  In this respect, the Board 
notes that, while there has been some fluctuation in the 
Veteran's GAF scores, notably, prior to June 2005, after his 
work-related disciplinary incident, they fell to as low as 
45, which is indicative of serious symptoms or serious 
impairment in social and occupational functioning, such as 
having no friends, or being unable to keep a job.  For these 
reasons, the Board finds that the Veteran's symptoms more 
closely approximate a disability rating of 50 percent, and 
that the criteria has been met since June 2, 2005.

The Board further finds, however, that the criteria for a 
higher disability rating of 70 percent has not been met.  
Although the Veteran reported some increasing irritability 
during the September 2009 VAMC mental health clinic 
evaluation, and, during his August 2005 VA evaluation he was 
found to be wearing torn, dirty clothing, his treatment and 
examination records are completely void of evidence of 
symptoms such as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; and difficulty in adapting to stressful 
circumstances (including work or a worklike setting).  
Moreover, while the Veteran's treatment reports clearly 
demonstrate that he has great difficulty getting along with 
others and in establishing and maintaining effective work and 
social relationships, the record also reflects that he has a 
very good relationship with his adult daughter.  Thus, he is 
not shown to be completely unable to establish and maintain 
any effective relationships.  Furthermore, although some 
slow, halting speech has was shown during the VA examination, 
there is no evidence of the above-referenced circumstantial, 
circumlocutory, or stereotyped speech.  Therefore, the Board 
finds that his service-connected anxiety disorder, NOS, does 
not more closely approximate the criteria for a 70 percent 
rating.

The Board further finds that the Veteran has not been shown 
to have total occupational and social impairment due to his 
anxiety disorder so as to warrant a 100 percent rating.  As 
noted, he has not been shown to experience persistent 
delusions or hallucinations; grossly inappropriate behavior; 
or to be in persistent danger of hurting self or others.  
There is no evidence of an intermittent inability to perform 
activities of daily living, or of disorientation to time or 
place.  His memory loss has never been shown to be so severe 
as to result in the loss of names of close relatives, own 
occupation, or own name.  Moreover, his thoughts have 
repeatedly been found to be organized on VA and private 
examinations.  As such, the Board finds that the Veteran's 
service-connected anxiety disorder does not more closely 
approximate the criteria for a 100 percent rating.

In reaching this conclusion, the Board has considered that 
the Veteran received a GAF score of 45, which, as noted 
above, can be indicative of symptoms so serious as to result 
in an inability to work.  However, in the report of the same 
examiner who assigned that score, it was noted that the 
Veteran had worked at the Post Office for 21 years, and that, 
although he was scheduled to be terminated due to a complaint 
against him, he generally denied experiencing any problems at 
work due to his disability and was attempting to appeal his 
termination in hopes of keeping his job.  Furthermore, in the 
report of the subsequent February 2006 evaluation, it was 
noted that he did not feel himself to be in any financial 
trouble as he had saved money and was currently doing odd 
jobs.  Examination showed that his thought content was clear 
and goal directed, and there was no evidence of a thought 
disorder.  The examiner at that time assigned a GAF score of 
55, which is indicative of only moderate occupational 
impairment.  Therefore, despite the low GAF score of 45, the 
Board concludes that the greater weight of evidence is 
against finding that the Veteran's PTSD results in such a 
degree of occupational impairment as to warrant a rating in 
excess of 50 percent. 

In summary, for the reasons and bases set forth above, the 
Board finds that a disability evaluation of 50 percent is 
warranted from June 2, 2005 forward, but a greater than 50 
percent rating is not warranted for any time prior to this 
date.  See Francisco, supra; Hart, supra.  The "benefit-of-
the-doubt" rule, used in granting the increased rating, is 
not for application prior to this date, as there is not an 
approximate balance of evidence.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  To this extent only, the Veteran's 
appeal is granted.

In closing, the Board has also considered the potential 
application of 38 C.F.R. § 3.321(b)(1), for exceptional cases 
where schedular evaluations are found to be inadequate.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the 
Veteran's disability has not been shown to cause marked 
interference with employment beyond that contemplated by the 
Schedule for Rating Disabilities, as discussed above; has not 
necessitated frequent periods of hospitalization; and has not 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
disability.  As discussed, although the Veteran lost his job 
with the postal service as a result of inappropriate 
behavior, during the August 2005 VA examination, he generally 
denied having any job-related problems due to his mental 
health issues and said that he was usually able to 
"disengage" at work.  See VA examination report, August 
2005.  Moreover, although the Veteran's private psychologist, 
Dr. Sternhagen, did attribute his losing his job to his 
mental health disorder, Dr. Sternhagen did not go so far as 
to find him unemployable, and in fact, assigned him a GAF 
score of 55, which reflects only "moderate occupational 
impairment."  In addition, the Veteran's increased rating of 
50 percent is in itself indicative of significant industrial 
impairment resulting from his disability.  For these reasons, 
the Board finds that his disability is not shown to result in 
marked interference with employment beyond that contemplated 
by the rating schedule, and the requirements for referral for 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

An evaluation of 50 percent disabling for anxiety disorder, 
NOD is granted for the period June 2, 2005 forward.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


